[Cite as DePugh v. Dept. of Pub. Safety , 2017-Ohio-4245.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ROSS COUNTY

Dennis M. DePugh,                 :
                                  :
      Defendant-Appellant,        :   Case No. 17CA3592
                                  :
      v.                          :
                                  :
Ohio Department of Public Safety, :
                                  :   DECISION AND JUDGMENT ENTRY
      Appellee.                   :
                                  :   RELEASED: 06/07/2017
______________________________________________________________________
HARSHA, A.J.

        {¶1}     Appellant Dennis M. DePugh filed an appeal in this Court from a final

order of suspension of his driving and vehicle registration privileges issued by the Ohio

Department of Public Safety, Bureau of Motor Vehicles.1

        {¶2}     We do not have jurisdiction over DePugh’s appeal because R.C. 119.12

gives the courts of common pleas jurisdiction to hear appeals from the actions of

administrative agencies. We DISMISS the appeal for lack of jurisdiction.

                                                      I.

        {¶3}     The Ohio Department of Public Safety, Bureau of Motor Vehicles issued a

final notice of suspension to DePugh informing him that his driving and vehicles

registration privileges were suspended because he did not provide proof of automobile

insurance or other financial responsibility covered during a random sampling. The notice

informed DePugh that the final order may be appealed to the court of common pleas of

the county in which he resides as provided in R.C. 119.12.


1
 Apparently, appellant also filed an appeal from this order in the Ross County Court of Common Pleas,
see Case No. 17CI98. Our decision has no bearing on that matter.
Ross App. No. 17CA3592                                                                       2


       {¶4}    DePugh filed a notice of appeal directly in this Court.

                                             II.

       {¶5}    The relevant provisions of R.C. 119.12 state:


       (A)(1) Except as provided in division (A)(2) or (3) of this section, any party
       adversely affected by any order of an agency issued pursuant to an
       adjudication denying an applicant admission to an examination, or denying
       the issuance or renewal of a license or registration of a licensee, or
       revoking or suspending a license, or allowing the payment of a forfeiture
       under section 4301.252 of the Revised Code may appeal from the order
       of the agency to the court of common pleas of the county in which
       the place of business of the licensee is located or the county in
       which the licensee is a resident. (Emphasis added.)

R.C. 119.12.

       {¶6}    Under R.C. 119.12, only the courts of common pleas are vested with

jurisdiction to hear appeals from the actions of administrative agencies. See Carmack v.

Caltrider, 164 Ohio App. 3d 76, 2005-Ohio-5575, 841 N.E.2d 347, ¶ 8 (2nd Dist.) (only

court of common pleas has jurisdiction to hear motorist appeal of BMV’s license

suspension). Therefore, we lack jurisdiction to hear DePugh’s appeal of the Bureau’s

suspension.

                                             III.

       {¶7}    Under R.C. 119.12, we have no jurisdiction to hear an appeal from an

agency’s suspension order. We DISMISS this appeal. IT IS SO ORDERED. The clerk

shall serve a copy of this entry on all counsel of record and all unrepresented parties at

their last known addresses by ordinary mail.

Abele, J. and McFarland, J.: Concur.
Ross App. No. 17CA3592                                   3


                         FOR THE COURT


                         _____________________________
                         William H. Harsha
                         Administrative Judge